FILED
FOR PUBLICATION                                               Jan 20 2012, 8:34 am


                                                                     CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JOEL M. SCHUMM                                     GREGORY F. ZOELLER
Indiana University – Appellate Clinic              Attorney General of Indiana
Robert H. McKinney School of Law
Indianapolis, Indiana                              J.T. WHITEHEAD
                                                   Deputy Attorney General
EMILY A. SHROCK                                    Indianapolis, Indiana
Certified Legal Intern
Indianapolis, Indiana


                                IN THE
                     COURT OF APPEALS OF INDIANA

K.F.,                                              )
                                                   )
        Appellant-Defendant,                       )
                                                   )
               vs.                                 )       No. 49A02-1103-JV-290
                                                   )
STATE OF INDIANA,                                  )
                                                   )
        Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marilyn A. Moores, Judge
                       The Honorable Geoffrey A. Gaither, Magistrate
                             Cause No. 49D09-1012-JD-3624


                                        January 20, 2012

                               OPINION – FOR PUBLICATION

DARDEN, Judge
                                STATEMENT OF THE CASE

          K.F. appeals her adjudication as a delinquent child for having committed acts that,

if committed by an adult, would constitute burglary as a class B felony;1 theft as a class D

felony;2 and carrying a handgun without a license, a class A misdemeanor.3

          We affirm in part, reverse in part, and remand.

                                            ISSUES

          1. Whether sufficient evidence supports K.F.’s true findings for burglary,
          theft, and carrying a handgun without a license.

          2. Whether the juvenile court abused its discretion by admitting certain
          testimony into evidence.

                                            FACTS4

          K.F. lived in a house in Marion County with her mother, Erica Lewis (“Mother”),

her mother’s fiancé, James Delashmit, and her three siblings, who were ages twelve, nine,

and seven (“Mother’s other children”). On December 1, 2010, thirteen-year-old K.F. ran

away from Mother’s home. Thereafter, Mother changed the locks to the house and the

code for the keypad entry to the garage, and K.F. and Mother’s other children did not

know the new code to the garage keypad. Mother, however, did not change the code for

the alarm system, and K.F. knew the code to the alarm system. Mother also bagged up

some of K.F.’s clothes and shoes and put the bag in the garage.

1
    Ind. Code § 35-43-2-1.
2
    I.C. § 35-43-4-2.
3
    I.C. § 35-47-2-1.
4
  We heard oral argument in the Indiana Court of Appeals Courtroom on December 19, 2011. We
commend counsel on their oral advocacy.
                                               2
          On December 11, 2010, Mother and Delashmit, who both worked a late shift,5 left

the house to go to work and took Mother’s other children to a babysitter. When Mother

and Delashmit returned to the house early the next morning, they saw that the door to the

house had been forced open; the deadbolt was still locked and there was damage to the

door frame and jam. Mother also noticed that the garage keypad cover was open but the

garage door was still closed. Once in the house, Mother and Delashmit saw that the

Christmas tree had been knocked down and the house—with the exception of K.F.’s

bedroom that she shared with her sisters—had been ransacked. As they walked around

the house, they realized that the following items had been stolen: multiple televisions,

including one that had been mounted to the wall; video game systems; computers; DVD

players; jewelry; Christmas gifts; four guns; ammunition; hunting knives; and the bag of

K.F.’s clothes that was in the garage. Mother checked the caller ID function on her

telephone and saw that she had received two phone calls from K.F.’s friend, William,

during the time that she and Delashmit were at work. Mother also pressed the redial

button and saw that someone had called that same friend’s phone number from Mother’s

phone. Later that day, an investigating police officer, Officer Justin Johnson, went to

William’s house and found the bag of K.F.’s clothes, which he returned to Mother. The

other items taken from Mother’s house were never recovered.

          On December 27, 2010, the police found K.F. and took her to the police station,

where she met in a room alone with Mother before she spoke to police. While in that

room with Mother, K.F. admitted to Mother that she went to Mother’s house on the day

5
    Mother worked from 3:00 p.m. to 3:00 a.m., and Delashmit worked from 6:00 p.m. to 6:00 a.m.
                                                    3
of the burglary to get some of her things but stated that when she arrived at the house,

“the door was open” but “nothing [had been] stolen at that time[.]” (Tr. 31).

       On December 29, 2010, the State filed a petition alleging that K.F. was a

delinquent child for committing the following offenses that would be crimes if committed

by an adult: Count 1, burglary as class B felony; Count 2, conspiracy to commit burglary

as a class B felony; Count 3, theft as a class D felony; Count 4, carrying a handgun

without a license, a class A misdemeanor; and Count 5, dangerous possession of a

firearm, a class A misdemeanor.

       The juvenile court held a denial hearing on January 24, 2011. During Officer

Johnson’s direct examination, he recounted what Mother had told him about the burglary

and the items missing from the house, and K.F.’s counsel objected based on hearsay. The

juvenile court overruled the objection, stating that “it’s not hearsay if the declarant

[Mother] is available to be cross examined or testify.” (Tr. 5).

       Thereafter, during Mother’s direct examination, when she started to testify about

what K.F. had told her while they were in the room at the police station, K.F. objected to

the admission of K.F.’s statement to Mother on the basis that the State had failed to prove

that it had met the requirements of Indiana Code section 31-32-5-1, the juvenile waiver

statute. The juvenile court overruled K.F.’s objection.

       Following the State’s presentation of evidence, K.F. moved to dismiss all charges

pursuant Indiana Trial Rule 41(B). The State conceded that it “d[id]n’t have a whole lot

of evidence” for Count 2, the conspiracy to commit burglary allegation, and the juvenile

court granted K.F.’s motion to dismiss Count 2. (Tr. 33). The juvenile court then entered

                                             4
true findings on Count 1, 3, and 4, and “[o]n the Court’s own motion,” it “close[d] out”

Count 5. (Tr. 38). At the disposition hearing, the juvenile court placed K.F. on probation

and ordered that she be placed in the care and custody of her grandmother. Additional

facts will be provided as necessary.

                                        DECISION

1. Sufficiency

       K.F. argues that the evidence was insufficient to support her true findings for

burglary, theft, and carrying a handgun without a license.

       When the State seeks to have a juvenile adjudicated as a delinquent child
       for committing an act which would be a crime if a committed by an adult,
       the State must prove every element of the crime beyond a reasonable doubt.
       In reviewing a juvenile adjudication, this court will consider only the
       evidence and reasonable inferences supporting the judgment and will
       neither reweigh evidence nor judge the credibility of the witnesses. If there
       is substantial evidence of probative value from which a reasonable trier of
       fact could conclude that the juvenile was guilty beyond a reasonable doubt,
       we will affirm the adjudication.

E.D. v. State, 905 N.E.2d 505, 506-07 (Ind. Ct. App. 2009) (internal citations omitted).

“Circumstantial evidence is no different than other evidence for this purpose, and

standing alone may sufficiently support a conviction.” R.L.H. v. State, 738 N.E.2d 312,

315 (Ind. Ct. App. 2000).

       a. Burglary

       K.F. first challenges the sufficiency of the evidence to support her true finding for

burglary. The burglary statute, Indiana Code section 35-43-2-1, provides that “[a] person

who breaks and enters the building or structure of another person, with intent to commit a

felony in it, commits burglary[.]” The offense is a class B felony if the building or

                                             5
structure is a dwelling. I.C. § 35-43-2-1. Thus, to support a true finding for burglary as

alleged, the State was required to establish that K.F. broke and entered the dwelling of

Mother and Delashmit, with intent to commit the felony of theft therein.

       K.F. does not directly contest her involvement in the burglary.        Instead, she

challenges the “of another person” element and argues that the evidence was not

sufficient to support her burglary true finding because she cannot burglarize or break and

enter her own home.      K.F. suggests that the issue “appears to be an issue of first

impression in Indiana” and cites to numerous out-of-state cases in support of her

argument that the evidence was not sufficient to support a true finding for burglary.

K.F.’s Br. at 5.

       The “of another person” element contained in the burglary statute has previously

been discussed and analyzed by our court. We have explained that “the [b]urglary

statute’s requirement that the dwelling be that ‘of another person’ is satisfied if the

evidence demonstrates that the entry was unauthorized.” Jewell v. State, 672 N.E.2d 417,

426 (Ind. Ct. App. 1996) (citing Ellyson v. State, 603 N.E.2d 1369, 1373 (Ind. Ct. App.

1992)), trans. denied. “Property is that ‘of another person’ if the other person has a

possessory or proprietary interest in it, even if an accused person also has an interest in

that property.” Ind. Code § 35-41-1-23. Thus, for purposes of the burglary statute, the

“of another person” element is satisfied “if the evidence demonstrates the entry was

unauthorized, even if the accused may have had a right to possession of the house co-

equal with [another] at the time of the breaking.” Fuller v. State, 875 N.E.2d 326, 332



                                            6
(Ind. Ct. App. 2007) (citing Ellyson, 603 N.E.2d at 1373), trans. denied, superseded by

statute on other grounds.

       For example, in Fuller, we upheld a burglary conviction where a husband broke

and entered the house, which he had previously shared with his estranged wife, while she

was in the house. The evidence showed that at the time of the burglary, the husband had

not lived in the house for several weeks, no longer had a key that worked, and smashed

the glass portion of the door to gain entry into the house. We stated that we had “little

hesitation in concluding that [husband’s] entry into the house . . . was unauthorized.”

Fuller, 875 N.E.2d at 333.

       Here, the State presented sufficient evidence to show that K.F.’s entry into

Mother’s home was unauthorized. K.F. ran away from Mother’s home on December 1,

2010, and did not keep in contact with Mother. Thereafter, Mother changed the lock on

the door, changed the code to the keypad entry on the garage, and packed up K.F.’s

clothes and put them in a bag in the garage. Thus, at the time of the burglary on

December 11, K.F. had not lived in the house for several weeks, and she no longer had

any means of authorized access into the house. Indeed, the evidence reveals that the

garage keypad cover was open but the garage door still closed and that the door to the

house was forced open with the deadbolt still engaged. Although Mother had not directly

told K.F. that she was no longer permitted to enter the house, she indirectly conveyed that

message by changing the lock and garage keypad code, and K.F. apparently received that

message when she attempted to enter the house but was unable to do so. Because the

evidence presented is sufficient to show that K.F.’s entry into her Mother’s home was

                                            7
unauthorized, we affirm K.F.’s true finding for burglary. See, e.g., Fuller, 875 N.E.2d at

333-34; Jewell, 672 N.E.2d at 426-27 (holding that the evidence supported the conclusion

that husband’s entry into estranged wife’s home was unauthorized where husband had

moved out, wife had changed locks, and husband entered house through window after

removing screen); Ellyson, 603 N.E.2d at 1373 (affirming husband’s burglary conviction

for breaking into house he previously shared with estranged wife even though he may

have held a right to possession co-equal with wife at time of breaking but evidence

showed entry was unauthorized).6

         b. Theft

         K.F. next challenges the sufficiency of the evidence to support her true finding for

theft.

         Indiana Code section 35-43-4-2 provides that “[a] person who knowingly or

intentionally exerts unauthorized control over property of another person, with intent to

deprive the other person of any part of its value or use, commits theft[.]” Thus, to

support a true finding for theft as alleged, the State was required to establish that K.F.

knowingly or intentionally exerted unauthorized control over property of Mother and

Delashmit, including, “firearms, several electronic items, televisions, miscellaneous

jewelry and clothing” with intent to deprive them of its value or use. (App. 13). A theft

6
  K.F. argues that these cases do not apply and that she had a right to break into Mother’s house and take
items from it because Mother had a duty to provide to provide K.F., who was a minor, with food, shelter,
and clothing or otherwise face a CHINS proceeding or charges for neglect of a dependent. See K.F.’s Br.
at 7 (citing Ind. Code § 31-34-1-1, the statute pertaining to circumstances under which a child is a
CHINS, and Ind. Code § 35-46-1-4(a)(3), the neglect of a dependent statute). While a parent is required
to “necessary food, clothing, and shelter, medical care, education, or supervision,” Ind. Code § 31-34-1-1,
the record shows that K.F. ran away from home, did not thereafter contact Mother, and took much more
from the house than merely the necessary food and clothing.
                                                    8
conviction may be sustained by circumstantial evidence. Bennett v. State, 871 N.E.2d

316, 323 (Ind. Ct. App. 2007), opinion adopted by Bennett v. State, 878 N.E.2d 836 (Ind.

2008).

         Again, K.F. challenges the “of another person” element and contends that her theft

true finding “cannot stand” because “[t]he State provided no evidence that K.F. took

anything from the home except her own clothes.” K.F.’s Br. at 8. K.F. suggests that the

State failed to prove that she exerted unauthorized control of property of another person

because the State failed to present evidence that Mother’s or Delashmit’s property was

ever recovered or found in K.F.’s possession.

         While unexplained possession of recently stolen property is to be considered,

along with other evidence, when determining whether the evidence supports a conviction

for theft, see Fortson v. State, 919 N.E.2d 1136, 1143 (Ind. 2010), the theft statute does

not require the State to prove that a defendant was found in possession of the stolen

property or that the property was later recovered in order to find that a person committed

theft. See I.C. § 35-43-4-2(a). Instead, the theft statute requires that the person “exert[]

unauthorized control over property[.]” See id. To “exert control over property” is “to

obtain, take, carry, drive, lead away, conceal, abandon, sell, convey, encumber, or

possess property, or to secure, transfer, or extend a right to property.” I.C.§ 35-43-4-1(a).

A person’s control over property is “unauthorized” when it is, among other things,

“without the other person’s consent[.]” I.C. § 35-43-4-1(b).

         Here, the evidence reveals that when Mother and Delashmit left their locked up

house to work a late shift on December 11, 2010, their property was still at the house.

                                             9
K.F., who had run away approximately two weeks prior to that time, knew the code for

the house alarm system, but she no longer knew the code for the garage keypad entry and

did not have a functioning key to the house because Mother had changed the locks.

When Mother and Delashmit returned home on the morning of December 12, they

discovered that the door of the house had been forced open and that several items—

including televisions, guns, video game systems, jewelry, and clothing—were missing

from the house. Mother also discovered that the cover of the garage keypad had been

opened and that, during the time that she and Delashmit were at work, there had been two

incoming phone calls from K.F.’s friend, William, and one outgoing phone call to that

same friend from Mother’s home phone.                      Additionally, later on December 12, the

investigating police officer went to William’s house and found the bag of K.F.’s clothes

that had been placed in Mother’s garage. Finally, K.F. admitted to Mother that she had

been at the house on the day of the burglary and theft, although she claimed that nothing

had been stolen when she arrived despite the fact that the door was open upon her

arrival.7

          The evidence presented, and the reasonable inferences to be drawn therefrom, are

sufficient to support a conclusion that K.F. was present at Mother’s house and involved in

exerting unauthorized control over Mother’s and Delashmit’s property by taking and

carrying away said property from the house without their consent. See I.C. § 35-43-4-

1(a) (defining “exert control over property” as including taking and carrying). See also

Bennett, 871 N.E.2d at 323 (affirming defendant’s conviction for theft of tools and knife

7
    We will discuss the admissibility of K.F.’s statement to Mother in section 2(a).
                                                      10
where those items were never recovered or found in defendant’s possession but

circumstantial evidence supported conclusion that defendant had exercised control over

items). The fact that K.F. was not later found in possession of the property merely points

to her intent to deprive Mother and Delashmit of the property’s value or use. Because

there was sufficient evidence of probative value from which the trier of fact could have

concluded that K.F. was guilty beyond a reasonable doubt, we affirm K.F.’s delinquency

adjudication for theft.

       c. Carrying a handgun without a license

       K.F. also contends that the evidence was not sufficient to support her true finding

for carrying a handgun without a license.

       To support a true finding for carrying a handgun without a license as alleged, the

State was required to establish that K.F. carried a handgun on her person without a

license. See Ind. Code § 35-47-2-1(a);8 (App. 14). To satisfy these elements, the State

must prove that the defendant had either actual or constructive possession of the handgun.

Deshazier v. State, 877 N.E.2d 200, 204 (Ind. Ct. App. 2007), trans. denied.

       Actual possession is the direct physical control of the gun. Bradshaw v. State, 818

N.E.2d 59, 62 (Ind. Ct. App. 2004). “Constructive possession occurs when somebody

has the intent and capability to maintain dominion and control over the item.” Henderson

v. State, 715 N.E.2d 833, 835 (Ind. 1999). To prove capability, the State must show that

the defendant is able to reduce the contraband to her personal possession. Lampkins v.


8
  Indiana Code section 35-47-2-1 was amended after K.F. was alleged to have been a juvenile delinquent
for committing carrying a handgun without a license. See P.L. 118-2007 § 35. This amendment, which
was effective on July 1, 2011, does not affect the issue on appeal.
                                                 11
State, 682 N.E.2d 1268, 1275 (Ind. 1997), modified in part on reh’g, 685 N.E.2d 698

(Ind. 1997). To prove the intent element, the State must demonstrate the defendant’s

knowledge of the presence of the contraband. Henderson, 715 N.E.2d at 835. This

knowledge may be inferred from either the exclusive dominion and control over the

premises containing the contraband or, if the control is non-exclusive, evidence of

additional circumstances that point to the defendant’s knowledge of the presence of the

contraband. Id. These additional circumstances may include incriminating statements by

the defendant; flight or furtive gestures; defendant’s proximity to the contraband; the

contraband being in plain view; or the location of the contraband in close proximity to

items owned by the defendant. Id.

        K.F. maintains that “[t]he disappearance of a gun during a burglary, without more,

does not establish actual or constructive possession of the gun by K.F.” K.F.’s Br. at 9.

She contends that there was insufficient evidence to show that she had actual possession

because there was no evidence that a gun was found or seen on her person, and she

argues that that there was insufficient evidence to show that she had constructive

possession of a gun because the State failed to present any evidence that she had the

intent to maintain dominion and control over a gun.9

        At the oral argument, the State admitted that there is no evidence to show that K.F.

had actual or constructive possession of a gun, and it suggested that K.F.’s true finding

for carrying a handgun without a license was likely based on a theory of a “now you see

it, now you don’t.”        The State, however, contends that because the circumstantial
9
 K.F. does not challenge the evidence establishing the capability to maintain dominion and control over a
gun.
                                                   12
evidence points to the inference that K.F. was in the house at the time of the burglary and

because the evidence reveals that guns were taken from the house, then “it follows,

equally logically, that she had to have possessed a handgun at some point.” State’s Br. at

13.

       Here, the evidence presented by the State at trial showed merely there were guns

in the house when Mother and Delashmit left for work and that the guns were missing

when they returned home. The State neither presented evidence that K.F. had actual

possession of the guns nor presented evidence of K.F.’s knowledge of the presence of the

guns in order to satisfy the intent element of constructive possession. Accordingly, the

State did not present sufficient evidence to support a finding that K.F. had possession of a

gun. We, therefore, reverse K.F.’s true finding for carrying a handgun without a license.

2. Admission of Evidence

       K.F. argues that the trial court abused its discretion by admitting the following

testimony into evidence: (a) K.F.’s statement to Mother made while they were at the

police station; and (b) Mother’s statements to the police officer who investigated the

burglary.

       The admission and exclusion of evidence falls within the sound discretion of the

trial court, and we review the admission of evidence only for abuse of discretion. Wilson

v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion occurs “where the

decision is clearly against the logic and effect of the facts and circumstances.” Smith v.

State, 754 N.E.2d 502, 504 (Ind. 2001).



                                            13
           a. K.F.’s statement to Mother

           K.F. contends that the juvenile court erred by admitting into evidence the

statement she made to Mother when they were sitting in a room at the police station.10

           During Mother’s direct examination, Mother testified that she went to the police

station and spoke with K.F. while they were alone together in a room. When Mother

started to testify about what K.F. had told her while they were at the police station, K.F.

objected to the admission of K.F.’s statement to Mother on the basis that the State had

failed to prove that it had met the requirements of Indiana Code section 31-32-5-1, the

juvenile waiver statute.           The juvenile court overruled K.F.’s objection, and Mother

testified as follows:

           [Mother:] I just remember her saying that she didn’t have nothing [sic] to
           do with it. She came to the house and when she got there the door, she
           noticed the door was open.

           [The State:] Okay.

           [Mother:] And um, she went to go get her stuff. She said it wasn’t nothing
           [sic] stolen at that time and she said she just grabbed some of her stuff and
           then she left. And she said something about, I think her friend Angel and
           Angel’s sister or somebody, had brought her to get her stuff. She said she
           never said the lights was [sic] on and I think in the bathroom and another
           room.

           [The State:] Okay.

           [Mother:] That was about it.

           [The State:] Did she give you anymore details about the door was opened?




10
     The State did not seek to admit evidence of K.F.’s statements to police.
                                                       14
       [Mother:] That… I… I… I… I don’t remember if she said it was kicked
       open or… I don’t remember when she saying [sic] the door was being
       open, to be honest.

       [The State:] Okay. You remember what time… If she told you when she
       went to the house that day?

       [Mother:] No, I really don’t remember what time she said she went.

(Tr. 31).

       K.F. argues that her statement to Mother, which placed her at the house on the

night of the burglary, should not have been admitted into evidence because the statement

was obtained without a valid waiver of her rights under the juvenile waiver statute.

Indiana Code section 31-32-5-1, the juvenile waiver statute, provides, in relevant part,

that any of a juvenile’s rights under the federal or state constitutions, or under any other

law, may be waived only:

       (2) by the child’s custodial parent, guardian, custodian, or guardian ad litem
          if:
              (A) that person knowingly and voluntarily waives the right;

              (B) that person has no interest adverse to the child;

              (C) meaningful consultation has occurred between that person and
              the child; and

              (D) the child knowingly and voluntarily joins with the waiver[.]

Ind. Code § 31-32-5-1(2). Our Indiana Supreme Court has explained:

       In Indiana, there are thus four requirements that must be satisfied before a
       juvenile’s statements made during a custodial interrogation can be used in
       the State’s case-in-chief. First, both the juvenile and his or her parent must
       be adequately advised of the juvenile’s rights. Second, the juvenile must be
       given an opportunity for meaningful consultation with his or her parent.
       Third, both the juvenile and his or her parent must knowingly, intelligently,


                                             15
       and voluntarily waive the juvenile’s rights. Finally, the juvenile’s
       statements must be voluntary and not the result of coercive police activity.

D.M. v. State, 949 N.E.2d 327, 333-34 (Ind. 2011) (internal citations and footnotes

omitted).

           K.F. contends that her statement to Mother should not have been allowed into

evidence because there was not compliance with the juvenile waiver statute’s

requirements of no adverse interest and meaningful consultation.       Specifically, K.F.

argues that Mother had an adverse interest to her because Mother was the victim of

K.F.’s alleged crimes, and K.F. contends that there was no showing that Mother had a

meaningful consultation with her. K.F. suggests that a guardian ad litem or attorney

should have been appointed to advise K.F. of her legal rights under the juvenile waiver

statute.

       The State acknowledges that Mother had an adverse interest to K.F. as the victim

of the crimes and that Mother “does not fit neatly the requirements of Indiana Code § 31-

32-5-1[.]” State’s Br. at 17. The State, however, argues that the protections of the

juvenile waiver statute and Miranda were not triggered because K.F. was not subjected to

a custodial interrogation. The State maintains that “even if [K.F.] w[ere] in custody[,]”

she was not subjected to an interrogation because she was not questioned by police.

State’s Br. at 16. The State contends that “a conversation between the perpetrator and the

victim is not contemplated by a statute meant to protect juveniles in conversations with

the police.” State’s Br. at 17. The State maintains that K.F.’s statement to Mother was




                                            16
admissible because it “was nothing more complicated than a statement by a party

opponent.” State’s Br. at 17.

       “[A]s a general rule, when a juvenile who is not in custody gives a statement to

police, neither the safeguards of Miranda warnings nor the juvenile waiver statute is

implicated.” S.D. v. State, 937 N.E.2d 425, 430 (Ind. Ct. App. 2010) (emphasis added),

trans. denied; see also S.G. v. State, 956 N.E.2d 668, 675 (Ind. Ct. App. 2011)

(explaining that Miranda warnings and the juvenile waiver statute attach only where a

person is both in custody and subject to interrogation), trans. denied; G.J. v. State, 716

N.E.2d 475, 477 (Ind. Ct. App. 1999). To determine whether a person is in custody, we

look to “whether a reasonable person under the circumstances could consider himself free

to resist the entreaties of police.” P.M. v. State, 861 N.E.2d 710, 713 (Ind. Ct. App.

2007). “‘Interrogation has been defined as a process of questioning by law enforcement

officials which lends itself to obtaining incriminating statements.’” S.G., 956 N.E.2d at

676 (quoting S.D., 937 N.E.2d at 430) (emphasis added). “It is well established in the

caselaw defining ‘interrogation’ and ‘custody’ that the two cannot exist without the

presence of a law enforcement officer.” S.G., 956 N.E.2d at 676 (quoting Elizabeth A.

Brandenburg,    School   Bullies—They     Aren’t   Just   Students:   Examining    School

Interrogations and the Miranda Warning, 59 Mercer L.Rev. 731, 734 (2008)).

      Here, the juvenile waiver statute was not applicable because K.F. was not

subjected to an interrogation when she spoke with Mother. Although K.F. was at the

police station at the time she spoke to Mother, her statement to Mother was not the result

of an interrogation. The evidence in the record reveals that K.F. was in a room with

                                           17
Mother only when she admitted to Mother that she was at Mother’s house on the night of

the burglary. Also, there is no evidence that Mother was acting as an agent of the police.

Because K.F. was not subjected to an interrogation, the juvenile waiver statute was not

applicable to exclude K.F.’s statement to Mother from evidence. See, e.g., S.G., 956

N.E.2d at 676 (holding that questioning of a juvenile by a principal in presence of a

police officer did not constitute an interrogation because principal was sole questioner

and was not acting as an agent for police); P.M., 861 N.E.2d at 714 (holding that juvenile

waiver statute did not apply because juvenile was not subjected to interrogation).11

        b. Mother’s statements to police

        K.F. also challenges the juvenile court’s admission, over her continued hearsay

objections, of Mother’s statements to the police officer who investigated the burglary.

        During the juvenile hearing, Officer Johnson testified that he was dispatched to

Mother’s house to investigate a burglary, and then the following exchange and objections

occurred:

        [THE STATE:] And what happened when you got there?

        [OFFICER:] I spoke to the complainant, [Mother], who informed me that
                   her house was burglarized...

11
   Because the juvenile waiver statute in this case is not applicable and the State did not seek to admit
evidence of K.F.’s statement to police, we need not analyze the juvenile waiver statute’s requirements of
no adverse interest or meaningful consultation. That is not to say that we are not troubled by what took
place in this case, but we leave for another day the issue of whether the State (and the police) should be
encouraged or required to appoint a guardian ad litem or an attorney for a juvenile when that juvenile’s
parent is the victim of the juvenile’s crime or has an interest adverse to that of the juvenile. We note that
the Indiana State Bar Association’s Civil Rights of Children Committee has recommended that the
legislature adopt a proposed rule change that all children alleged to have committed a juvenile offense be
provided with consultation with an attorney before waiving his or her right to counsel. See Bill Brooks,
Access to Counsel for Kids in Courts, Vol. 55 RES GESTAE No. 5, Dec. 2011, at 15-16. The State Bar
Association’s House of Delegates has “strongly endorsed the recommendation” and sent it to the Indiana
Supreme Court’s rules committee for consideration. Id. at 15.
                                                    18
      [K.F.’S COUNSEL]: I’m gonna object as to hearsay.

      THE STATE: Judge, Mother is here to testify today…

      THE COURT: Okay.

      THE STATE: And can be cross examined.

      THE COURT: All right. Overruled.

[THE STATE:] What… What did she say?

[OFFICER:] She informed me that her house was broken into.

                                  *****

[THE STATE:] Okay. What all… What all were you aware of that was
             reported missing?

[OFFICER:] Several t.v.’s, one of the main ones that was brought to my
attention was that there was [sic] firearms in the house and those were
stolen…

      [K.F.’S COUNSEL:] Judge, I’m gonna object as to hearsay.

      THE STATE: Same response, Judge.

      [K.F.’S COUNSEL]: Judge, there is no exception to just because
      the person is here to testify, that’s not an exception to the hearsay
      rule.

      THE COURT: Overruled.

[THE STATE:] What else?

[OFFICER:] Okay. Also there was jewelry and other electronic device[s].
And there was also clothes which were taken from the house. Would you
like for me to specify on clothes?

[THE STATE:] Yes, please.



                                     19
       [OFFICER:] Okay. The clothes that were taken were from the garage
       which were in bags. I was informed that those clothes belong to [K.F.].

              [K.F.’S COUNSEL]: Judge, I just need an ongoing objection as to
              hearsay.

              THE COURT: The declarant is here and available for cross
              examine? Cross examination?

              [K.F.’S COUNSEL]: That’s not… That’s not an exception to the
              hearsay rule though, Judge.

              THE COURT: Right. But it doesn’t make it hearsay. It’s not an
              exception, it’s not hearsay if the declarant is available to be cross
              examined or testify. Overruled.

              [K.F.’S COUNSEL]: It’s an out… It’s an out of Court statement,
              offered for the truth of the matter asserted.

              THE COURT: Overruled.

(Tr. 3-5).

       K.F. contends that the juvenile court abused its discretion by admitting the

officer’s testimony into evidence because it was contrary to Indiana Evidence Rule 801

and asserts that the juvenile court “appears to be laboring under a pre-1991 view of the

admissibility of hearsay, which should be corrected and updated for the benefit of the

litigants and lawyers who appear before him in the high-volume Marion County juvenile

court.” K.F.’s Br. at 12.

       Under Evidence Rule 801(d)(1), a prior statement by a witness is “not hearsay” if:

       the declarant testifies at the trial or hearing and is subject to cross-
       examination concerning the statement, and the statement is (A) inconsistent
       with the declarant’s testimony and was given under oath subject to the
       penalty of perjury at a trial, hearing or other proceeding, or in a deposition;
       or (B) consistent with the declarant’s testimony, offered to rebut an express
       or implied charge against the declarant of recent fabrication or improper

                                             20
      influence or motive, and made before the motive to fabricate arose; or (C)
      one of identification of a person made shortly after perceiving the person[.]

(Emphasis added).

      The State agrees that “K.F. is correct: the statements were in fact hearsay” under

Indiana Evidence Rule 801 and acknowledges that the statements did not qualify as a

statement that is not hearsay under Evidence Rule 801(d). The State also concedes that

the testimony was not “subject to any of the normally recognized exceptions to the

hearsay rule” under Evidence Rule 803. State’s Br. at 19. The State, however, contends

that the admission of the officer’s testimony was harmless error because the testimony

was merely cumulative of Mother’s and Delashmit’s testimony regarding what was taken

from the house during the burglary.

      In her reply brief, K.F. “concedes that the error on this issue, standing alone, is not

grounds for reversal” but maintains that “[a]n opinion from this Court that analyzes the

erroneous view of hearsay would be very beneficial to the many lawyers who appear

regularly in the high volume court where such rulings are routine.” K.F.’s Reply Br. at 7.

      “[R]egardless of whether the declarant is available at trial for cross-examination, a

hearsay statement is not ordinarily admissible as substantive evidence.” Warren v. State,

725 N.E.2d 828, 835 n.1 (Ind. 2000) (explaining the abrogation of the “Patterson Rule”

that allowed admission of a declarant’s out-of-court statement as substantive evidence so

long as the declarant was available at trial for cross-examination); see also Appleton v.

State, 740 N.E.2d 122, 124 (Ind. 2001) (summarizing the evolution and problems with

the Patterson Rule); Modisett v. State, 578 N.E.2d 649, 652-654 (Ind. 1991) (overruling


                                            21
the Patterson Rule and adopting Federal Rule of Evidence 801(d) that later became

codified as Indiana Rule of Evidence 801(d)).

       Here, the officer’s testimony did indeed constitute hearsay and did not qualify

under Evidence Rule 801(d) for exclusion from the definition of hearsay. Accordingly,

the trial court erred by admitting the officer’s testimony as substantive evidence. The

admission of such testimony, however, was harmless error because it was merely

cumulative of Mother’s and Delashmit’s testimony regarding what was taken from the

house during the burglary. See Mathis v. State, 859 N.E.2d 1275, 1280 (Ind. Ct. App.

2007) (explaining that “the admission of hearsay is not grounds for reversal where it is

merely cumulative of other evidence admitted”).

3. Remand to Correct Disposition Order and CCS

       Lastly, we address a procedural discrepancy contained in the record. In her brief,

K.F. notes that “The Disposition Order incorrectly states that K.F. was found true on

Count 2, Conspiracy to Commit Burglary and was not found true to Count 3, Theft. App.

7.” K.F.’s Br. at 2 n.1.

       As noted in the facts above, the State filed a petition alleging that K.F. was a

delinquent child for committing the following offenses that would be crimes if committed

by an adult: Count 1, burglary as class B felony; Count 2, conspiracy to commit burglary

as a class B felony; Count 3, theft as a class D felony; Count 4, carrying a handgun

without a license, a class A misdemeanor; and Count 5, dangerous possession of a

firearm, a class A misdemeanor.



                                           22
       Following the State’s presentation of evidence at the fact finding hearing, and

pursuant to K.F.’s motion to dismiss under Indiana Trial Rule 41(B), the juvenile court

“grant[ed] [her] motion as to count 2” and dismissed the conspiracy to commit burglary

allegation. (Tr. 34). Thereafter, the juvenile court entered true findings “as to count 1,

burglary[,]” “count 3, theft[,]” and “Count 4, carrying a handgun without a license,” and,

on its own motion, “close[d] out” Count 5. (Tr. 38). The juvenile court’s written order

on the fact finding hearing, dated January 24, 2011, also indicates the disposition

verbalized by the judge during the hearing. (See App. 62-63).

       However, the juvenile court’s dispositional order, dated February 23, 2011,

indicates that K.F. was adjudicated a delinquent for committing “Count 1 – Burglary[,]”

“Count 2 – Conspiracy to Commit Burglary[,]” and “Count 4 – Handgun Carrying

Without a License[.]” (App. 7). Additionally, the CCS entry dated February 23, 2011

reflects the same error in true findings as the dispositional order and indicates that Count

3 for theft was “Dismissed.” (App. 3).

       Because the transcript from the juvenile hearing unambiguously indicates that

Count 2 (conspiracy to commit burglary) was dismissed and that a true finding was

entered on Count 3 (theft), we remand this case to the juvenile court with instructions to

correct the February 23, 2011 disposition order and the February 23, 2011 CCS entry.

                                     CONCLUSION

       Sufficient evidence supports the juvenile court’s findings that K.F. committed acts

that would constitute burglary and theft if committed by an adult. However, there is

insufficient evidence to support the juvenile court’s finding that K.F. committed an act

                                            23
that would constitute carrying a handgun without a license. Additionally, the juvenile

court did not abuse its discretion by admitting into evidence K.F.’s statement made to

Mother. The juvenile court did, however, err by allowing a police officer to testify as to

Mother’s hearsay statements, but the admission of such testimony was harmless error.

Finally, we remand with instructions for the juvenile court to correct the February 23,

2011 disposition order and CCS entry to accurately reflect the true findings that were

entered by the court.

       Affirmed in part, reversed in part, and remanded.

FRIEDLANDER, J., and VAIDIK, J., concur.




                                           24